NO








NO. 12-10-00095-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
KENNITH W. LORENTZ,
APPELLANT                                                     '     APPEAL
FROM THE 159TH
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,                                 '     ANGELINA
COUNTY, TEXAS
APPELLEE
 
 


MEMORANDUM
OPINION
Appellant,
Kennith W. Lorentz, attempts to appeal from an order denying his motion for a
copy of the reporter’s record in trial court cause number CR-24,878.  Sentence
was imposed in that cause on January 18, 2006, and this court affirmed the
conviction on July 31, 2006.  See Lorentz v. State, No.
12-06-00037-CR, 2006 WL 2106803, at *1 (Tex. App.–Tyler July 31, 2006, pet.
ref’d) (mem. op., not designated for publication). 
As
a general rule, an appeal in a criminal case may be taken only from a judgment
of conviction.  See Workman v. State, 170 Tex. Crim. 621, 622,
343 S.W.2d 446, 447 (Tex. Crim. App. 1961).  However, there are certain narrow
exceptions.  Wright v. State, 969 S.W.2d 588, 589 (Tex. App.-Dallas
1998, no pet.) (listing exceptions).  The order Appellant complains of is not a
judgment of conviction nor does it fall within any exception to the general
rule.  Therefore, we have no jurisdiction over the appeal.
On
April 6, 2010, this court notified Appellant that the information received in this
appeal does not include a final judgment or other appealable order and
therefore does not show the jurisdiction of this court.  See Tex. R. App. P. 37.1.  Appellant was
further notified that the appeal would be dismissed unless the information was
amended on or before April 16, 2010 to show the jurisdiction of this court.  See
Tex. R. App. P. 44 .3. This
deadline has now passed, and Appellant has not shown the jurisdiction of this
court. Accordingly, the appeal is dismissed for want of
jurisdiction.
 
                                                                                                    
SAM GRIFFITH    
                                                                                                             
Justice
 
 
Opinion delivered April 28, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)